IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0414
                               Filed June 15, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GERALD STEVEN PARKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Madison County, Michael Jacobsen,

Judge.



      A defendant appeals his conviction for first-degree murder and first-degree

robbery, claiming a lack of evidence corroborating the testimony of a witness who

he contends was an accomplice and that the district court abused its discretion in

denying his motion for a new trial. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller and Thomas J.

Ogden, Assistant Attorneys General, for appellee.



      Heard by Bower, C.J., and Schumacher and Ahlers, JJ.
                                         2


SCHUMACHER, Judge.

       Gerald Parker appeals his conviction for first-degree murder and first-

degree robbery. Parker asserts a lack of evidence corroborating the testimony of

a witness he contends was an accomplice. He also argues the district court

abused its discretion in denying his motion for a new trial by concluding the verdict

was not contrary to the weight of the evidence. We find the witness was not an

accomplice, but even if she was an accomplice, there was sufficient evidence to

corroborate her testimony. We find no abuse of discretion in the district court’s

determination that the verdict was not contrary to the weight of the evidence.

Accordingly, we affirm.

I.     Background Facts & Proceedings

       Based on testimony and exhibits received at trial, a reasonable jury could

conclude the following. Parker met Elizabeth Clayton in January 2020 due to their

mutual involvement in drug use, mainly methamphetamine. They began living

together in Creston and had a “really rocky” relationship. Parker paid Clayton’s

bond after she was arrested for probation violations in June 2020. Parker expected

Clayton to repay him for the roughly $2000 he posted for her bond. Clayton sold

drugs to repay Parker.

       Parker and Clayton met with Gonzales, a drug dealer from Des Moines,

around July 15 to buy methamphetamine. Gonzales left with their money, about a

thousand dollars, and did not return. Parker blamed Clayton. He pointed a pistol

in her face and threatened her. Because of Parker’s threats, Clayton moved out

of his apartment.
                                         3


      Gonzales heard about Parker’s response to the theft and reached out to

Clayton. He offered to give her back the money or an equivalent amount of drugs.

On July 19, Clayton obtained a ride from a friend to Des Moines, as she did not

have her own vehicle. She received $100 from Gonzales. Clayton traveled back

to Des Moines the next day, the same friend providing a ride. This time, Gonzales

introduced Clayton to Jonathan Hoffman, who had drugs to sell. Gonzales offered

to forgo payment as the middleman, which allowed both Clayton and Hoffman to

retain a larger percentage of the anticipated drug sales.

      Later that day, Hoffman contacted Clayton for a ride out of town because

he had been assaulted. Both agreed Hoffman should go to Creston to sell drugs

using Clayton’s contacts. Clayton asked her friends to provide a ride for Hoffman.

Clayton also spoke to at least one person about providing Hoffman a place to stay

while Hoffman was in Creston. Clayton’s requests were ignored. Parker contacted

Clayton in the early hours of July 21 and expressed a desire to renew their

relationship. Lacking any other options, Clayton asked Parker to pick-up Hoffman

in Des Moines.

      Video footage from the home of Hoffman’s girlfriend shows Hoffman left

around three in the morning on July 21. He brought along a black and white Adidas

backpack. Clayton and Parker picked Hoffman up sometime in the afternoon and

began driving to Creston. Parker drove both Clayton and Hoffman in his pickup.

Clayton testified Parker never let anyone else drive his truck, although she

indicated she had driven such on occasion. Clayton sat in the front passenger

seat and Hoffman sat in the back. Parker drove toward Creston on back roads.
                                           4


       Upon arriving near an intersection in Madison County, Parker asked

Hoffman if he wanted to drive. Hoffman agreed. While crossing each other in front

of the truck, Parker began firing a gun at Hoffman. Hoffman was shot in the head,

abdomen, back, and legs. He died from these injuries.

       After firing the shots, Parker returned to the vehicle and threatened to kill

Clayton if she spoke to anyone about what happened. He reversed the vehicle

and drove away, leaving Hoffman face down on the road. Parker broke Hoffman’s

phone, removed the SIM card, and threw the phone over a bridge. After returning

to his apartment, Parker searched Hoffman’s bag. He found about two ounces of

methamphetamine. Parker and Clayton went shopping for clothes for Clayton

following the shooting.

       A passing vehicle discovered Hoffman’s body and alerted law enforcement.

Thirteen cartridges were found at the scene, likely fired from the same handgun.

Tire tracks that could have come from Parker’s vehicle were also discovered near

Hoffman’s body.

       In the days after the shooting, Clayton and Parker began selling

methamphetamine together. Such sales included one of Clayton’s friends. That

friend testified that the sale seemed like a ploy to get her to visit. Upon her arrival,

Clayton informed her that Parker had shot Hoffman. Clayton was “totally freaked

out” and asked for a ride out of town. The friend initially did not believe Clayton,

but later called the police and told them what Clayton had relayed to her.

       On July 29, law enforcement arrived at Parker’s apartment, looking for

Clayton. Parker informed the officers that Clayton was not present, although she

was in a separate room in the apartment speaking telephonically to her probation
                                         5


officer. The officers took Parker to a law enforcement center and interviewed him

for about an hour. He denied any knowledge of Hoffman or his death. After

returning to his apartment, Parker told Clayton to deny knowing Hoffman and to

ignore the police. He again threatened to kill her if she spoke about the shooting.

       Law enforcement later picked up Clayton for questioning. At first, Clayton

denied knowing anything about Hoffman or Gonzales. After the officers asked

about her own drug use, Clayton ended the interview. One of the officers offered

to drive her back to Parker’s apartment. Because of her fear of Parker, Clayton

elected to tell the officers what she knew, implicating Parker in the murder. Clayton

stated she had seen the gun used in the shooting before. While she initially did not

identify the type of gun, she later stated it was a Beretta pistol. Law enforcement

obtained and executed a search warrant at Parker’s residence and his truck that

same day. They found a gun cleaning kit in his safe, although Parker denied

owning a gun. They also found Hoffman’s backpack in a lockbox in the back of

Parker’s truck. The backpack was in a plastic bag from the store where Parker

and Clayton shopped after the shooting. The backpack had Hoffman’s DNA on it.

No DNA or fingerprints from Hoffman, Clayton, or Parker were located inside

Parker’s truck.

       Parker was charged with first-degree murder, in violation of Iowa Code

sections 707.1 and 707.2(1) (2020), on August 5. The State later amended the

trial information to include robbery in the first degree, in violation of section

711.1(1) and 711.2.     Trial commenced February 2, 2021.         The district court

included a jury instruction, as urged by Parker, on the evidence necessary to
                                           6


support a conviction if the jury determined Clayton was an accomplice.1 The jury

found Parker guilty on both counts on February 9. Parker appeals.

II.      Standard of Review

         We review claims challenging the sufficiency of corroborating evidence for

correction of errors at law. State v. Bugley, 562 N.W.2d 173, 176 (Iowa 1997).

“We view all the evidence in the light most favorable to the State, even if

contradicted, and indulge in every legitimate inference that may be fairly

. . .deduced from [the] evidence.” Id.

         “We generally review rulings on motions for new trial asserting a verdict is

contrary to the weight of the evidence for an abuse of discretion.” State v. Ary,

877 N.W.2d 686, 706 (Iowa 2016). An abuse of discretion occurs when the “court

exercised its discretion on grounds or for reasons clearly untenable or to an extent

clearly unreasonable.” State v. Reeves, 670 N.W.2d 199, 202 (Iowa 2003). “A

verdict is contrary to the weight of the evidence where ‘a greater amount of credible

evidence supports one side of an issue or cause than the other.’”            State v.

Shanahan, 712 N.W.2d 121, 135 (Iowa 2006) (quoting State v. Ellis, 578 N.W.2d

655, 658 (Iowa 1998)). Our review is “limited to a review of the exercise of


1   Instruction Number 15 reads:
                  An “accomplice” is a person who knowingly and voluntarily
          cooperates or aids in the commission of a crime. A person cannot
          be convicted only by the testimony of an accomplice. The testimony
          of an accomplice must be corroborated by other evidence tending to
          connect the defendant with the crime. If you find Elizabeth Clayton
          is an accomplice, the defendant cannot be convicted only by that
          testimony. There must be other evidence tending to connect the
          defendant with the commission of the crime. Such other evidence, if
          any, is not enough if it just shows a crime was committed. It must be
          evidence tending to single out the defendant as one of the persons
          who committed it.
                                          7


discretion by the trial court, not of the underlying question of whether the verdict is

against the weight of the evidence.” Reeves, 670 N.W.2d at 203.

III.   Discussion

       Parker alleges there is insufficient evidence to corroborate Clayton’s

testimony as an accomplice. He also challenges the weight of the evidence.

       A.     Sufficiency of Corroborating Evidence

       Parker claims there is insufficient evidence to corroborate an accomplice’s

testimony. See Iowa R. Crim. P. 2.21(3). To analyze his claim, we must make two

determinations: (1) Whether Clayton was an accomplice, and, if she was,

(2) whether there is sufficient corroborating evidence for her testimony.

              1.     Accomplice Test

       Our supreme court has succinctly explained the test to determine whether

an individual is an accomplice:

              We have defined an accomplice as a person who willfully
       unites in, or is in some way concerned in the commission of a crime.
       In general, a person is an accomplice if he or she could be charged
       and convicted of the same offense for which the defendant is on trial.
       It is not enough, however, to show mere knowledge of the
       contemplation of a crime or mere presence at the time and place of
       the crime; it must be established by a preponderance of the evidence
       the witness was in some way involved in the commission of the
       crime.

State v. Barnes, 791 N.W.2d 817, 823 (Iowa 2010) (internal citations and quotation

marks omitted).
                                         8


       We determine there was insufficient evidence offered at trial to prove by a

preponderance of the evidence that Clayton was an accomplice.2 While it is true

that Hoffman was only in Parker’s truck because he knew Clayton, there is a lack

of evidence that Clayton intended to murder and rob him. Instead, uncontested

evidence from Clayton and Gonzalez suggested that Clayton intended to work with

Hoffman to sell drugs in Creston. Clayton reached out to a friend asking if Hoffman

could stay at the friend’s residence while he was in Creston. Such a request is

inconsistent with Clayton knowing about or participating in the murder and robbery.

Mere presence at the murder is insufficient. As the district court noted, “At best,

. . . Ms. Clayton could have been an accessory after the fact.” In the absence of

any evidence to the contrary, we find Clayton was not an accomplice.3




2 Parker’s briefing does not explain how Clayton was an accomplice. Instead, he
merely notes, “The parties argued over whether the jury should be instructed that
[Clayton] was an accomplice.”
3 We note that Iowa Rule of Criminal Procedure 2.22(1) mandates that

        [t]he jury must render a verdict of ‘guilty,’ which imports a conviction,
        or ‘not guilty,’ ‘not guilty by reason of insanity,’ or ‘not guilty by reason
        of diminished responsibility,’ which imports acquittal, on the charge.
        The jury shall return a verdict determining the degree of guilt in cases
        submitted to determine the grade of the offense.
Rule 2.22(2) requires that the jury must also return with the general verdict
answers to “special interrogatories submitted by the court upon its own motion, or
at the request of the defendant in prosecutions where the defense is an affirmative
one, or it is claimed any witness is an accomplice, or there has been a failure to
corroborate where corroboration is required.” We do not have the benefit of
knowing whether the jury determined Clayton was an accomplice, as the jury was
not provided a special interrogatory. This issue, however, was not raised by either
party or preserved for our review.
                                          9


              2.     Corroboration of Accomplice Testimony

       Even assuming Clayton was an accomplice, her testimony was sufficiently

corroborated to uphold Parker’s conviction. Iowa Rule of Criminal Procedure

2.21(3) provides,

              A conviction cannot be had upon the testimony of an
       accomplice or a solicited person, unless corroborated by other
       evidence which shall tend to connect the defendant with the
       commission of the offense; and the corroboration is not sufficient if it
       merely shows the commission of the offense or the circumstances
       thereof.

       “Corroboration ‘need not be strong and need not be entirely inconsistent

with innocence. . . . The requirement of corroborative evidence is met if it can fairly

be said the accomplice is corroborated in some material fact tending to connect

the defendant with the commission of the crime.’” State v. Mathews, No. 16-0973,

2017 WL 3283289, at *3 (Iowa Ct. App. Aug. 2, 2017) (alteration in original)

(quoting State v. Ware, 338 N.W.2d 707, 710 (Iowa 1983)); see also Barnes, 791

N.W.2d at 824 (“Corroborative evidence need not be strong as long as it can fairly

be said that it tends to connect the accused with the commission of the crime and

supports the credibility of the accomplice.” (citation omitted)).       Corroborating

evidence may be direct or circumstantial. Bugley, 562 N.W.2d at 177.

       Clayton’s testimony was corroborated in several respects. First, tire tracks

that may have been formed by the defendant’s truck were found at an intersection

matching Clayton’s description of the crime scene.4 Testimony from Clayton’s

friend revealed that Clayton told her about the crime the day after it occurred, that


4 Testimony from an employee of the Division of Criminal Investigation (DCI) Crime
Laboratory indicated that the tire tracks could have been made by the defendant’s
truck or another truck or SUV with the same style of tires.
                                          10


Clayton was afraid, and was trying to get away from Parker. Such matched

Clayton’s testimony that Parker was threatening her. One of Parker and Clayton’s

acquaintances testified that Parker owned a gun.          The testimony tracks with

Clayton’s testimony that Parker owned a gun—it also is supported by the gun

cleaning kit found in Parker’s safe. Additionally, a criminalist with DCI testified that

the cartridges found at the scene were fired by either a Berretta or Taurus, which

coincides with Clayton’s testimony that Parker owned a Berretta pistol. Finally,

Hoffman’s backpack was found in a shopping bag in Parker’s lockbox in the bed

of his truck. This connects Parker to the crime and supports Clayton’s version of

events, which included a trip to the same store as the bag containing Hoffman’s

backpack.

       Taken together, the evidence corroborates Clayton’s testimony and ties

Parker to the commission of the crime—the tire tracks place him at the crime

scene, the victim’s bag was found in a locked compartment of his truck, Parker

owned the type of gun that could have been used in the murder, and Clayton’s

conduct immediately after the murder implicating Parker was observed by other

witnesses. Clayton’s testimony is supported by the record.

       B.     Motion for New Trial

       Parker alleges the verdict was contrary to the weight of the evidence. Iowa

Rule of Criminal Procedure 2.24(2)(b)(6) permits a district court to grant a motion

for new trial when a verdict is contrary to the weight of the evidence. A verdict is

contrary to the weight of the evidence only when “a greater amount of credible

evidence supports one side of an issue or cause than the other.” Shanahan, 712

N.W.2d at 135 (quoting Ellis, 578 N.W.2d at 658). The weight-of-the-evidence
                                         11


standard requires the district court to consider whether more “credible evidence”

supports the verdict rendered than supports the alternative verdict. Ellis, 578

N.W.2d at 658–59. (citation omitted)

       This standard is broader than the sufficiency-of-the-evidence standard in

that it permits the court to consider the credibility of witnesses. State v. Nitcher,

720 N.W.2d 547, 559 (Iowa 2006).          But it is also more stringent than the

sufficiency-of-the-evidence standard in that it allows the court to grant a motion for

new trial only if more evidence supports the alternative verdict as opposed to the

verdict rendered. Nguyen v. State, 707 N.W.2d 317, 327 (Iowa 2005). The

question for the court is not whether there was sufficient credible evidence to

support the verdict rendered or an alternative verdict but whether “a greater

amount of credible evidence” suggests the verdict rendered was a miscarriage of

justice. Ellis, 578 N.W.2d at 658–59. A district court may invoke its power to grant

a new trial on the ground the verdict was contrary to the weight of the evidence

only in the extraordinary case in which the evidence preponderates heavily against

the verdict rendered. State v. Maxwell, 743 N.W.2d 185, 193 (Iowa 2008).

       Parker’s claim largely challenges Clayton’s credibility.       He notes that

Clayton did not spend time in prison as a result of her repeated probation violations

connected to the case, including an out-of-state trip to Omaha after the shooting,

associating with felons, and drug dealing. He also points out that Clayton originally

told police one version of events and hid her own drug involvement, only to change

her story later. Relying on Clayton’s past, he asserts a lack of credible evidence

supporting the verdict.
                                         12


       Direct and indirect evidence points to Clayton’s credibility. As previously

highlighted, tire tracks, Hoffman’s bag being found in Parker’s truck containing

Hoffman’s DNA, forensics indicating a Berretta pistol may have been used in the

shooting, and other witness testimony substantiated much of Clayton’s testimony

implicating Parker. Additional trial witnesses supported Clayton’s testimony that

she tried to find Hoffman a place to stay in Creston and get away from Parker

following the shooting. Gonzales and Clayton’s friend who drove her to Des

Moines in the days before the shooting corroborated Clayton’s testimony

surrounding the events preceding Hoffman traveling to Creston with the defendant.

A gun cleaning kit found in Parker’s safe undercut his claims to police that he did

not own a gun. Facebook messages following July 21 show that Parker had

obtained a significant amount of methamphetamine and was trying to sell it.

       This is not the extraordinary case in which evidence preponderates heavily

against the verdict. Accordingly, the district court did not abuse its discretion when

it found the verdict was not contrary to the weight of the evidence.

       AFFIRMED.